DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 24 and 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the Examiner notes it is unclear how the top cover comprises a protective shell that extends over the central opening since nothing is “above” or “over” the opening in the instant application. Clarification is requested.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaquez (4,582,256).
Regarding claim 1, Jaquez discloses, a sprinkler guard apparatus comprising: 
a top cover (items 32, 34) with a central opening (item 40);
one or more retention spikes (item 36) that extend below the top cover from a perimeter or edge of the top cover (see figure 2);
a base mount (item 58, or essentially the first mating seat adjacent to 40) comprising an edge protruding inward from the central opening at some height below a top of the central opening (see figure 2), wherein the edge extends inward a distance that is less than a size of the central opening (central opening is clearly bigger); and
a shaft (items 42/48, essentially inner most cylindrical bore) comprising a protective housing extending around the central opening and below the base mount (see figure 2).
Regarding claim 2, Jaquez further discloses wherein the height separating the base mount from the top of the central opening is equal to or greater than a height of a head of a sprinkler that is set in the apparatus (see figure 2, further the system is capable of housing a sprinkler of said size since the sprinkler size can be varied to be smaller or larger).
Regarding claim 3, Jaquez further discloses wherein a size of the central opening is equal to or greater than a size of a sprinkler head adapted to fit in the apparatus (see figure 2, further the system is capable of housing a sprinkler of said size since the sprinkler size can be varied to be smaller or larger).
Regarding claim 4, Jaquez further discloses wherein the edge of the base mount protrudes inward a distance that is equal to or less than a distance that the sprinkler head is separated from a 
Regarding claim 5, Jaquez further discloses wherein the top cover comprises a rigid protective shell that extends over and around the central opening (appears to be equivalent as instant application).
Regarding claim 7, Jaquez further discloses wherein the top cover slopes downward from the central opening towards the perimeter or the edge (see figure 2).
Regarding claim 8, Jaquez further discloses apparatus for protecting a sprinkler, the apparatus comprising:
a shaft (items 42/48) comprising a downward extending protective housing surrounding a first opening with a diameter equal to or greater than a diameter of a body of the sprinkler (see figure 2, clear spacing shown); 
a mount (item 58, or essentially the first mating seat adjacent to 40) comprising a solid surface that extends outward over the first opening of the shaft with a width equal to or greater than a distance separating the body of the sprinkler from a larger head of the sprinkler (see figure 2); and
a top cover (items 32 and 34) comprising a rigid surface (items 32 and 34 are rigid) and a second opening (item 40), the rigid surface extending above the mount by a distance equal to or greater than a height of the head of the sprinkler (see figure 2), the second opening having a diameter equal to or greater than a diameter of the head of the sprinkler (see figure 2, the Examiner notes that all sizes of the sprinkler can be varied).
Regarding claim 9, Jaquez further discloses wherein the rigid surface of the top cover further extends outward at a downward angle from the second opening (see figure 2).
Regarding claim 10, Jaquez further discloses wherein the rigid surface of the top cover further extends outward and parallel to a top of the second opening (see figure 2).
Regarding claim 11, Jaquez further discloses wherein the top cover further comprises one or more retention spikes (item 36) that extend downward from underneath the top cover, the one or more retention spikes providing anchors for digging into a ground surface and retaining a position of the apparatus relative to the ground surface (capable of).

Regarding claim 13, Jaquez further discloses wherein the perimeter of the rigid surface of the top cover comprises an angled rim (see item 34) that extends downwards at an angle greater than an angle at which the rigid surface extends outward from the second opening (see figure 2).
Regarding claim 14, Jaquez further discloses wherein a length of the shaft is equal to or less than a length of the body of the sprinkler (see figure 2, further the size of the sprinkler can be variable).
Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend (6,488,218).
Regarding claim 1, Townsend discloses, a sprinkler guard apparatus comprising: 
a top cover (item 26) with a central opening (see figure 3);
one or more retention spikes (item 36) that extend below the top cover from a perimeter or edge of the top cover (outer rim of 26);
a base mount (inner lower surface extending to 60) comprising an edge protruding inward from the central opening at some height below a top of the central opening (see figure 2), wherein the edge extends inward a distance that is less than a size of the central opening (central opening is clearly bigger); and
a shaft (item 52) comprising a protective housing extending around the central opening and below the base mount (see figure 2).
Regarding claim 2, Townsend further discloses wherein the height separating the base mount from the top of the central opening is equal to or greater than a height of a head of a sprinkler that is set in the apparatus (see figure 2, further the system is capable of housing a sprinkler of said size since the sprinkler size can be varied to be smaller or larger).
Regarding claim 3, Townsend further discloses wherein a size of the central opening is equal to or greater than a size of a sprinkler head adapted to fit in the apparatus (see figure 2, further the system 
Regarding claim 4, Townsend further discloses wherein the edge of the base mount protrudes inward a distance that is equal to or less than a distance that the sprinkler head is separated from a sprinkler body (see figure 2, further the system is capable of housing a sprinkler of said size since the sprinkler size can be varied to be smaller or larger).
Regarding claim 5, Townsend further discloses wherein the top cover comprises a rigid protective shell that extends over and around the central opening (appears to be equivalent as instant application).
Regarding claim 6, Townsend further comprises a plurality of vertical notches (item 59) distributed across a wall of the central opening, each notch of the plurality of vertical notches protruding inward by a distance less than the edge of the base mount, and each notch extending above the base mount.
Regarding claim 7, Townsend further discloses wherein the top cover slopes downward from the central opening towards the perimeter or the edge (see figure 2).
Regarding claim 8, Townsend further discloses apparatus for protecting a sprinkler, the apparatus comprising:
a shaft (item 52) comprising a downward extending protective housing surrounding a first opening with a diameter equal to or greater than a diameter of a body of the sprinkler (see figure 2, clear spacing shown); 
a mount (item 60 portion) comprising a solid surface that extends outward over the first opening of the shaft with a width equal to or greater than a distance separating the body of the sprinkler from a larger head of the sprinkler (see figure 2); and
a top cover (item 26) comprising a rigid surface (items 32 and 34 are rigid) and a second opening (opening thereof), the rigid surface extending above the mount by a distance equal to or greater than a height of the head of the sprinkler (see figure 2), the second opening having a diameter equal to or greater than a diameter of the head of the sprinkler (see figure 2, the Examiner notes that all sizes of the sprinkler can be varied).

Regarding claim 10, Townsend further discloses wherein the rigid surface of the top cover further extends outward and parallel to a top of the second opening (see figure 2).
Regarding claim 11, Townsend further discloses wherein the top cover further comprises one or more retention spikes (item 26 end portion) that extend downward from underneath the top cover, the one or more retention spikes providing anchors for digging into a ground surface and retaining a position of the apparatus relative to the ground surface (capable of).
Regarding claim 13, Townsend further discloses wherein the perimeter of the rigid surface of the top cover comprises an angled rim (see item 26) that extends downwards at an angle greater than an angle at which the rigid surface extends outward from the second opening (see figure 2).
Regarding claim 14, Townsend further discloses wherein a length of the shaft is equal to or less than a length of the body of the sprinkler (see figure 2, further the size of the sprinkler can be variable).
Regarding claim 15, Townsend further discloses a system further comprising a plurality of vertical notches (item 59) that extend upward and around the mount, wherein the plurality of vertical notches are aligned with a plurality of vertical grooves about the head of the sprinkler (see sprinkler grooves at 64, alternatively capable of since not positively recited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaquez (4,582,256) in view of Townsend (6,488,218).
Regarding Claims 6 and 15, Jaquez fails to disclose a system further comprising  a plurality of vertical notches distributed across a wall of the central opening, each notch of the plurality of vertical 
However, Townsend teaches a substantially similar system in the same field of endeavor having a plurality of notches (item 59) distributed across a wall of the central opening, each notch of the plurality of vertical notches protruding inward by a distance less than the edge of the base mount (see notches do not protrude further than base of member), and each notch extending above the base mount or wherein the plurality of vertical notches are aligned with a plurality of vertical grooves about the head of the sprinkler (alignment with vanes of sprinkler at 64, alternatively capable of since sprinkler is not positively recited).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize notches as taught by Townsend to the system of Jaquez, the motivation being that this allows for reinforcement of the structure (col. 3, lines 33-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/             Primary Examiner, Art Unit 3752